Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 6, 2006                                                                                           Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  130819                                                                                                  Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices



  ARLANDUS M. NOLEN, #273394
          Plaintiff-Appellant,
                                                                     SC: 130819
  v                                                                  CoA: 268351

  DEPARTMENT OF CORRECTIONS
             Defendant-Appellee.
  ___________________________________


                On order of the Chief Justice, the application for leave to appeal filed
  March 30, 2006 is DISMISSED for failure to pursue the case in conformity with the
  order of February 25, 2005 in Nolen v Department of Corrections No. 128072. That
  order provided that further appeals were not to be filed until the full entry fee in that case
  was paid. Following entry of that order, plaintiff-appellant paid the partial filing fee on
  March 15, 2005. Because the full entry fee in case 128072 has not been paid, this appeal
  is dismissed.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 6, 2006                       _________________________________________
                                                                                Clerk